Citation Nr: 0514963	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  97-10 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lung disability.

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine 
(low back disability), for the period from April 30, 1996, to 
February 11, 1997.

3.  Entitlement to an initial compensable rating for low back 
disability, for the period from February 12, 1997, to October 
5, 2000.

4.  Entitlement to a higher initial evaluation for low back 
disability, evaluated as 20 percent disabling since October 
6, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had active duty for training from April to August 
1975, and active duty for training or full time training duty 
in May of 1976, 1977, and 1978; in July and September 1978; 
in May of 1979, 1980, and 1981; in August 1981; in May of 
1982 and 1983; in February, March, April, May, and June 1984; 
in April and May 1985; in June and September 1986; in May and 
August 1987; and unverified active duty for training during a 
two-week period in each year from 1988 to 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1996 and January 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In the July 
1996 rating decision, the RO denied the veteran's claim of 
service connection for lung disability; in the January 2001 
rating action, the RO granted service connection for 
degenerative disc disease of the lumbar spine and assigned an 
initial 20 percent rating, effective April 30, 1996, a 
noncompensable rating, effective February 12, 1997, and a 20 
percent rating, effective October 6, 2000.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

When this case was previously before the Board in March 1999 
and August 2003, it was remanded for further development and 
adjudication.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran does not have 
a lung disability that is related to service or to an 
incident of service origin.

2.  Neither the criteria for evaluating spine disorders, in 
effect when the veteran filed a claim of service connection 
for low back disability in April 1996, nor the revised 
criteria that became effective September 23, 2002, and 
September 26, 2003, respectively, is more favorable to the 
veteran's claim.

3.  For the period from April 30, 1996, to May 3, 2004, the 
veteran's degenerative disc disease of the lumbar spine was 
manifested by severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.

4.  For the period from September 23, 2002, to May 3, 2004, 
the veteran's degenerative disc disease of the lumbar spine 
was neither productive of incapacitating episodes averaging a 
total duration of at least six weeks annually; any associated 
bowel or bladder problems; ankylosis of the lumbosacral 
strain; nor unfavorable ankylosis of the entire thoracolumbar 
spine.

5.  Since May 4, 2004, the veteran's low back disability has 
been manifested by pronounced intervertebral disc disease 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, and 
other neurological findings appropriate to the site of the 
diseased disc, and little intermittent relief.


CONCLUSIONS OF LAW

1.  A lung disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(24), 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for an initial 40 percent evaluation for 
degenerative disc disease of the lumbar spine, from April 30, 
1996, to May 3, 2004, have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a; Diagnostic Codes 5235-5243, 5285, 5286, 5292, 
5293, 5295 (2001, 2004).

3.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 60 percent evaluation for 
degenerative disc disease of the lumbar spine, effective May 
4, 2004, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a; 
Diagnostic Codes 5235-5243, 5285, 5286, 5292, 5293, 5295 
(2001, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims of entitlement to service connection for lung 
disability and for higher initial evaluations for his 
service-connected low back disability, and that the 
requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  

In this regard, the Board notes that the veteran and his 
representative have been afforded Statements of the Case 
(SOCs) and numerous Supplemental Statements of the Case 
(SSOCs) that provided notice of the law and regulations, as 
well as the reasons and bases for the RO's determinations.  
By way of those documents, and with regard to his lung 
disability claim, in the RO's March 1999 letter, it explained 
to him the three elements required to establish a claim of 
service connection; it also specifically advised the veteran 
to submit any evidence showing that he had a current lung 
disability that was incurred in or aggravated by service.  
See Mayfield.  In addition, in the RO's November 2001, 
February and June 2002, as well as the March 2004 "VCAA" 
letters, and the Board's March 1999 and August 2003 remands, 
VA carefully advised him of the information and evidence 
necessary to substantiate his claims.  The Board also notes 
that the RO has provided the veteran with the amended 
criteria for rating back disabilities that became effective 
on September 23, 2002, and September 26, 2003, respectively.

In light of the foregoing, the veteran was effectively 
furnished notice of the type of evidence that he needed to 
send to VA, as well as the types of evidence VA would assist 
him in obtaining, ensuring the essential fairness of the 
adjudication.  See Mayfield.  Further, he has not asserted 
that he was prejudiced in any way by VA's development of this 
appeal.  Id.  For these reasons, the Board finds that the 
notices contained in VA's voluminous communications to the 
veteran, whether they were via letters, SOCs, SSOCs, or the 
Board's March 1999 and August 2003 remands, when cobbled 
together, see Mayfield, substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying the evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 270 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claim.  
Mayfield.  Once this has been accomplished, pending a showing 
of prejudice, see Mayfield, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  Therefore, any 
error with respect to the timing of the VCAA notices, as well 
as any error in not providing a single notice to the veteran 
covering all content requirements, was harmless.  See 
38 C.F.R. § 20.1102; see also Mayfield; Pelegrini.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical records, as well as voluminous private and VA medical 
records and reports.  In addition, in May 2004, VA provided 
the veteran with a formal VA examination to determine whether 
it was at least as likely as not that he had a lung 
disability that was related to service.  Further, in October 
2000 and May 2004, VA afforded him formal VA examinations to 
determine the nature, extent, severity and manifestations of 
his service-connected low back disability.  The claims folder 
also includes copies of the veteran's statements as well as 
written argument submitted by or on behalf of the veteran.  

In light of the foregoing, and particularly in light of the 
Board's favorable determinations, i.e., finding that his low 
back disability warrants an initial 40 percent rating 
effective April 30, 1996, and to a 60 percent rating since 
May 4, 2004, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time, 
without a third remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims or to give his representative a further 
opportunity to present additional evidence and/or argument, 
because the essential fairness of the adjudication was 
maintained.  See Mayfield; see also Bernard v. Brown, supra.  
In this case, the record on appeal demonstrates the futility 
of any further evidentiary development and there is no 
reasonable possibility that additional assistance would aid 
him in substantiating his claims.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service connection for lung disability

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "Active, military, 
naval, or air service" constitutes active duty, any period 
of active duty for training during which the claimant was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the claimant was disabled or died 
from an injury incurred or aggravated in the line of duty.  
See 38 U.S.C.A. § 101(24) and 38 C.F.R. § 3.6(a).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In support of this claim, the veteran essentially contends 
that he was hospitalized for severe pulmonary complications 
and was diagnosed as having pneumonia in January and February 
1993, during a two week period of active duty for training, 
and that he has had a chronic lung disability since that 
time.

The Board has reviewed the lay and medical evidence in 
detail; however, because it is clear that the veteran has 
been diagnosed as having a lung disability, the Board will 
focus its discussion to the evidence that concerns whether 
this condition is related to his service.  See Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Consistent with the veteran's contentions, the service 
medical records reflect treatment for respiratory complaints.  
Because there was no medical addressing whether the veteran 
had a lung disability that was related to service, pursuant 
to the VCAA, in August 2003 the Board remanded this claim to 
determine whether he had a lung disability that was related 
to service, to include his history of tobacco use.

In compliance with the Board's remand instructions, in May 
2004 he was afforded a comprehensive VA examination.  At the 
outset of the report, the examiner indicated that she had 
reviewed the veteran's claims folder and discussed in detail 
the veteran's history of respiratory problems.  In doing so, 
the examiner commented that the veteran began smoking a pack 
of cigarettes in 1968 when he was 15 years of age, but that 
he ceased smoking the following year.  The veteran reported 
that he resumed smoking upon entering the National Guard in 
1975, had a 94-pack year history of smoking, and that he 
currently engaged in this habit.

Following her physical examination of the veteran and the 
administration of diagnostic tests, the examiner stated that 
it was not as least as likely as not that the veteran had a 
lung disability that was related to service.  In addition, 
she attributed his lung problems to his continued smoking 
habit, which she reported that he continued to engage in 
despite being strongly counseled to cease doing so.

In light of the foregoing, the Board must deny this claim 
because there is no competent medical evidence indicating 
that the veteran has a lung disability due to service.  In 
reaching this determination, the Board does not question the 
sincerity of the veteran's conviction that his lung 
disability is related to service; however, as a lay person, 
he is not competent to establish a medical diagnosis or show 
a medical etiology merely by his own assertions; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Since the veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology, 
and because there is no competent medical evidence linking 
the veteran's lung disability to service, there is no basis 
upon which to establish service connection for this 
condition.

In reaching this determination, the Board notes that with 
respect to claims of service connection based on tobacco use, 
in February 1993, VA's General Counsel held that direct 
service connection may be granted if the evidence shows 
injury or disability resulting from tobacco use during 
service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).  In 
addition, service connection may be established for 
disability due to tobacco use if the evidence shows that the 
veteran incurred a nicotine dependence in service.  See 
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).  

Although recently enacted legislation prohibits service 
connection of a disability on the basis that it resulted from 
disease attributable to the use of tobacco products by a 
veteran during his or her service, see 38 U.S.C.A. § 1103 
(West 2002) and 38 C.F.R. § 3.300 (2004), the statute and its 
implementing regulation apply only to claims filed after June 
9, 1998, and the veteran filed this claim in April 1996.  In 
any case, this statute and its implementing regulation do not 
apply to the veteran's appeal because the evidence shows that 
the veteran began smoking prior to service, and, in fact, he 
is not claiming service connection based on his in-service 
use of tobacco.  

II.  Initial evaluations of the veteran's service-connected 
low back disability

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
Where the Rating Schedule does not provide a non-compensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Appeals 
for Veterans Claims (Court) emphasized the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been granted service connection.  In the former case, 
the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that the current level of disability is of primary 
importance when assessing an increased rating claim.  In the 
latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, the VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Board observes that during the course of this appeal, 
effective September 23, 2002, VA revised the criteria for 
evaluating spinal disorders under Diagnostic Code 5293, 
intervertebral disc syndrome.  67 Fed. Reg. 54,345-54,349 
(2002).  VA again revised the criteria for evaluating spine 
disorders, effective September 26, 2003.  See 68 Fed. Reg. 
51,454-51,458 (2003).  

In this regard, the Board notes that VA's General Counsel has 
held that where a law or regulation changes during the 
pendency of a claim for a higher rating, the Board must first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  The Board must apply both the former 
and the revised versions of the regulation for the period 
prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to the former and revised 
regulations during the course of this appeal.  See VAOPGCPREC 
3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  

The General Counsel of VA has recently clarified that 
pursuant to precedent from the United States Supreme Court 
and the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), when a new statute is enacted or a 
new regulation is issued while a claim is pending, VA must 
first determine whether the statute or regulation identifies 
the types of claims to which it applies.  If the statute or 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-2003, 69 Fed. Reg. 25,179 (2004).

In a January 2001 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine 
and assigned initial 20 percent, noncompensable, and 20 
percent evaluations under former Diagnostic Codes 5293-5292, 
effective April 30, 1996, February 12, 1997, and October 6, 
2000, respectively.  In this appeal, the veteran challenges 
those initial ratings, and argues that his low back 
disability is much more severely disabling, warranting at 
least a 40 percent rating.

During the course of this appeal, he was afforded formal VA 
examinations in October 2001 and May 2004.  In addition, VA 
has obtained private and VA treatment records and reports, 
dated since the early 1990s.

The October 2000 VA examination report reflects that the 
veteran complained of having daily pain in his low back that 
radiated down his left leg.  He reported that he had 
increased pain on prolonged standing, bending, lifting or 
stooping.  The veteran, however, denied having any bowel or 
bladder incontinence, or leg weakness.

The physician indicated that his review of the veteran's 
medical records disclosed that an MRI conducted in December 
1993 revealed that he had early degenerative disease at L4-L5 
and L5-S1.  The examiner added that those earlier records 
show that veteran had restricted range of motion and 
radiculopathy.

The examination revealed that the veteran's flexion was 
limited to 60 degrees, right extension to 35 degrees, left 
lateral extension to 20 degrees, right rotation to 30 
degrees, left rotation to 20 degrees, and that all range of 
motion was limited by pain.  There was no muscle spasm, but 
the veteran's lumbar spine was tender throughout.  The 
veteran was able to stand on his heels and toes, but was 
unable to fully squat.  X-rays disclosed degenerative disc 
disease and the examiner diagnosed him as having 
intervertebral disc syndrome that was related to service.

On May 4, 2004, pursuant to the Board's August 2003 remand, 
the veteran was afforded another formal VA examination.  At 
the outset of the report, the examiner noted that she had 
reviewed the veteran's claims folder.  The veteran reported 
that his back pain "killed him," and that it took him 20 
minutes every morning to get out of bed due to his severe low 
back pain.  He added that he had not worked since 1995 
because of the severity of his low back disability.

The examiner noted that the veteran had low back pain and 
stiffness in his lumbosacral spine, with radiation to the 
right paravertebral area.  She indicated that the veteran had 
constant sharp, burning pain, persisting up to six or seven 
hours per day.  The examiner observed that the veteran was 
taking several medications to treat his low back disability, 
and that prolonged sitting worsened the condition.

The veteran was able to accomplish the activities of daily 
living, but was unable to lift more than 25 pounds, and his 
low back pain radiated to his right lower extremity and 
resulted in muscle spasm.  In this regard, the examiner 
commented that he had a right paravertebral spasm at 
approximately L4-L5 and that his spine was tender to 
palpation at L4-L5.  He had flexion 90 degrees, extension to 
20 degrees, and rotation bilaterally to 15 degrees.  The 
examiner indicated that she was unable to express in degrees 
the extent to which the veteran's low back motion would be 
limited during a flare-up.  

The diagnosis was degenerative disc disease at L5-S1.  
Subsequent to offering this impression, the examiner 
commented that although the veteran had constant low back 
pain with only intermittent relief, he was not unemployable 
due to the condition alone.  She added, however, that there 
was evidence of weakened movement and that the veteran's 
range of motion was improved by exercise, but that he was 
unable to walk on his tip toes due to pain and a pulling 
sensation from the lumbar spine area, which radiated across 
the right paravertebral area.  In addition, the examiner 
reported that the veteran had no associated bowel or bladder 
impairment.

Private treatment records, dated in 1996, show that the 
veteran presented complaining of severing low back pain with 
numbness to his lower extremities.  In addition, physicians 
reported that his range of motion of the low back was 
diminished by approximately 50 percent.

A February 1997 private medical report reflects that the 
veteran continued to complain of having severe low back pain 
with radiculopathy, but that the examination was 
unremarkable, with no particular low back deformity.  The 
examiner noted, however, that the veteran had had a low back 
disability since 1993, and described his pain currently as 
"mostly mechanical," with no bowel or bladder involvement.  
An MRI conducted later that year disclosed that he had early 
degenerative disc disease at L4-L5 and L5-S1 with mild 
bulging of the disc.

Further, VA treatment records, dated from 2000 to 2002, show 
that the veteran continued to complain of suffering from low 
back symptoms consistent with that noted above, and that he 
was prescribed anti-inflammatory medications to treat the 
condition.

The veteran's low back disability has been evaluated under 
former Diagnostic Code 5293-5292.  Former Diagnostic Code 
5292 provided that a 10 percent evaluation was warranted for 
slight limitation of motion of the lumbar spine.  A 20 
percent rating required that the veteran had moderate 
limitation of motion of the lumbar spine, and a maximum 40 
percent evaluation required severe limitation of motion.  

The veteran's low back disability could also be evaluated 
under former Diagnostic Code 5295, which provided that a 10 
percent rating was warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation 
required muscle spasm on extreme forward bending and loss of 
lateral spine motion, and a maximum evaluation of 40 percent 
was warranted when the disability was productive of severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  

Former Diagnostic Code 5293 provided that a 10 percent 
evaluation was warranted for mild intervertebral disc 
syndrome.  A 20 percent evaluation required moderate 
intervertebral disc syndrome, with recurring attacks.  A 40 
percent evaluation contemplated severe intervertebral disc 
syndrome, characterized by recurrent attacks with 
intermittent relief.  Finally, a maximum evaluation of 60 
percent evaluation required pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.

Under an amendment to the rating schedule effective on 
September 23, 2002, the rating formula for evaluating 
intervertebral disc syndrome was changed.  Under Diagnostic 
Code 5293, as amended, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
twelve months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluation of all other 
disabilities, whichever method results in the higher 
evaluation.  The revised criteria provide that a 20 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
per year.  A 40 percent rating requires that the disability 
be productive of incapacitating episodes having a total 
duration of at least four but less than six weeks per year.  
Finally, a maximum 60 percent rating is available when the 
condition is manifested by incapacitating episodes having a 
total duration of at least six weeks but less than twelve 
weeks per year.

For purposes of evaluations under revised Diagnostic Code 
5293 (now 5243, see below), an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly or nearly so.  See 67 
Fed. Reg. 54,345, 54,349 and Note (1) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 and Note (1) (2003)).  

As noted above, effective September 26, 2003, VA again 
revised the criteria for rating spinal disorders.  These 
revisions consist of a new rating formula encompassing such 
disabling symptoms as pain, ankylosis, limitation of motion, 
muscle spasm, and tenderness.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome).  

Under these revisions, a 10 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; muscle spasm, guarding, or 
localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or a vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation may be assigned 
in cases of unfavorable ankylosis of the entire thoracolumbar 
spine.

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to evaluated separately.  
The code section for intervertebral disc syndrome is now 
5243.

Following a review of the veteran's statements and the 
medical findings and conclusions, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's degenerative disc disease of the lumbar spine 
warrants an initial 40 percent evaluation, effective April 
30, 1996, based on the criteria set forth in both former 
Diagnostic Codes 5293 and 5292, and to a 60 percent rating 
under former Diagnostic Code 5293, effective May 4, 2004.  

With respect to the Board's determination that the veteran's 
degenerative disc disease of the lumbar spine warrants an 
initial 40 percent rating effective the date of service 
connection, i.e., April 30, 1996, the Board notes that 
physicians since the early 1990s have reported that due to 
his low back disability, the veteran's range of motion of his 
low back has been diminished by half.  Further, the evidence 
shows that the veteran's degenerative disc disease was 
productive of severe low back pain with radiculopathy.  In 
addition, the October 2000 VA examination report reflects 
that the physician noted that the veteran had daily low back 
pain that radiated to his left leg, and that the veteran had 
numerous functional limitations.  Further, he had only 
moderate limitation of motion of his low back, and his lumbar 
spine was found on physical examination to be tender 
throughout due to his intervertebral disc syndrome.  In light 
of the foregoing, the Board finds that the evidence most 
closely approximates the criteria for a 40 percent rating set 
forth in former Diagnostic Code 5293 for severe 
intervertebral disc syndrome, characterized by recurrent 
attacks with intermittent relief.  Moreover, the Board 
alternatively concludes that given the 
moderate limitation of motion, which was accompanied by 
severe pain on motion, the condition also resulted in severe 
residual functional impairment that was analogous to severe 
limitation of motion of the lumbar spine, which would warrant 
a 40 percent rating under former Diagnostic Code 5292.  See 
DeLuca; 38 C.F.R. § 4.40, 4.45.

The Board further finds, however, that under neither the 
former nor the revised criteria does the condition warrant an 
evaluation in excess of 40 percent prior to May 4, 2004.  In 
this regard, the Board observes that although the evidence 
shows that the veteran has disc pathology, given the 
foregoing, including the October 2000 VA examiner's 
indication that he did not have muscle spasm on objective 
demonstration, it cannot be considered more than severe, 
since muscle spasm is one of the criteria for a 60 percent 
rating under former Diagnostic Code 5293.  In this regard, 
the Board reiterates that a 60 percent rating under former 
Diagnostic Code 5293 required pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.

In addition, analyzing the condition under the revised 
criteria similarly results in a conclusion that the 
preponderance of the evidence is against entitlement to an 
evaluation in excess of 40 percent.  Because there is no 
evidence showing that the veteran has incapacitating episodes 
involving a total duration of at least six weeks but less 
than twelve weeks per year, a higher rating is not available 
prior to May 4, 2004.  In making the finding, the Board 
points out that the veteran has not contended otherwise.  
Further, the Board reiterates that incapacitating episodes 
are defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  In 
addition, the medical evidence, such as the private February 
1997 medical report and the October 2000 VA examination 
report, have consistently shown that the veteran does not 
have any associated bowel or bladder problems, and again, the 
veteran does not contend otherwise.

The Board finds, however, that the veteran's low back 
disability warrants the maximum 60 percent rating under 
former Diagnostic Code 5293, effective May 4, 2004.  In 
reaching this latter determination, the Board points out that 
the examiner who evaluated him on this date noted that the 
veteran's back "killed him," evidencing that his low back 
disability underwent an increase in symptomatology.  Further, 
the examiner reported that the veteran had low back pain and 
stiffness in his lumbosacral spine, with radiation to the 
right paravertebral area, and that he had constant sharp, 
burning pain, persisting up to six or seven hours per day 
despite taking several medications to treat his low back 
disability.  In addition, the Board observes that the 
examination report reflects the initial objective medical 
finding that his low back pain radiated to his right lower 
extremity and resulted in muscle spasm.  Moreover, the 
examiner commented that the veteran had a right paravertebral 
spasm at approximately L4-L5 and that his spine was tender to 
palpation at L4-L5, and that he had constant low back pain 
with only intermittent relief.  

Because revised Diagnostic Code 5243 provides for a maximum 
evaluation of 60 percent, which the Board has already 
concluded the veteran warrants under former Diagnostic Code 
5293, consideration of the amended criteria is not necessary.

Further, because the evidence, including the May 2004 VA 
examination report, has consistently shown that the veteran 
had no associated bowel or bladder impairment, a separate 
evaluation in addition to the 60 percent rating under former 
Diagnostic Code 5293 is not warranted.  

As a final point, the Board notes that the record does not 
establish that either the former or the revised schedular 
criteria are inadequate to evaluate the veteran's low back 
disability so as to warrant assignment of evaluations higher 
than 40 percent, prior to May 4, 2004, or 60 percent, since 
that time, on an extra-schedular basis.  In this regard, the 
Board notes that although the veteran reports being 
unemployed since 1995 due to his degenerative disc disease of 
the lumbar spine, the May 2004 VA examiner specifically 
opined that he was not unable to work due solely to this 
condition.  As such, there is no showing that the disability 
under consideration has resulted in marked interference with 
employment, i.e., beyond that reflected by the initial 40 and 
60 percent evaluations.  In addition, there is no showing 
that veteran's low back disability has necessitated frequent, 
or indeed, any, periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence such factors, the Board finds that the criteria for 
submission for assignment of assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for lung disability is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a 40 percent rating for degenerative disc 
disease of the lumbar spine, effective April 30, 1996, is 
granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 60 percent rating for degenerative disc 
disease of the lumbar spine, effective May 4, 2004, is 
granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


